A number of signboards are involved in this case. The effective date of the first ordinance was May 2, 1927. On February 7, 1927, there were two large signboards on the property in question. An additional one was erected on February 14, 1927, and still another was put up sometime between February 7, 1927, and *Page 209 
July 1, 1927. On March 10, 1933, one of the two original signs was taken down leaving three billboards on the property in question. I concur in the foregoing opinion as to the two signboards remaining on the property and erected prior to May 2, 1927, on the ground that the ordinance could not be retroactive in its application and there is no showing that the billboards were nuisances per se. Illinois Life Ins. Co. v.City of Chicago, 244 Ill. App. 185; Whitmier  Filbrick Co. v.City of Buffalo, 118. Fed. 773. The burden was on plaintiff to show that the third billboard was erected prior to May 2, 1927. This it failed to do and in the absence of such a showing it is not entitled to any relief in this regard.
While numerous courts heretofore have approved the rule that ordinances of this character will not be upheld if they are based upon æsthetic reasons alone, many of the decisions, in order to uphold ordinances of this type, have supplemented the æsthetic reasons with fantastic arguments that billboards are a menace to public safety, that they provide convenient places to harbor the criminal and that they furnish a rendezvous for immorality. We hold that where a regulation of billboards does not apply indiscriminately to the entire city, but merely to billboards in close proximity to parks and boulevards, it has a proper relation to the public health, comfort and welfare which it would not otherwise possess. So construed, the ordinances in question constitute a valid exercise of the police power.
In the district involved the property in question fronts on Woodward avenue where there are two wide roadways for traffic going in opposite directions and in the center of the two roadways is a 40-foot *Page 210 
parkway which has been improved with shrubbery and grass. There has been considerable landscaping by the State and some of it by property owners along the avenue. There is nothing unreasonable in an ordinance that forbids the property along the avenue from being disfigured by the erection of billboards no matter how inoffensive the advertising might be. The photographs offered in evidence impress one with the scenic beauty of the entire district and the efforts to maintain this condition are advantageous both to the property owner as well as to the general public who use the wide roadways established by the State for health, recreation and the satisfaction of riding in what is virtually a beautiful park.
In State, ex rel. Civello, v. City of New Orleans,154 La. 271, 284 (97 So. 440, 33 A.L.R. 260), in sustaining a zoning ordinance of the city of New Orleans under which a retail grocery store was excluded from a residence district, the court said:
"If by the term 'æsthetic considerations' is meant a regard * * * for outward appearances, for good taste in the matter of the beauty of the neighborhood itself, we do not observe any substantial reasons for saying that such consideration is not a matter of general welfare. The beauty of a * * * residence neighborhood * * * is for the comfort and happiness of the residents, and it sustains * * * the value of the property in the neighborhood."
See, also, General Outdoor Advertising Co. v. City ofIndianapolis, 202 Ind. 85 (172 N.E. 309, 72 A.L.R. 453); Ware
v. City of Wichita, 113 Kan. 153 (214 P. 99); State, ex rel.Carter, v. Harper, 182 Wis. 148 (196 N.W. 451, 33 A.L.R. 269).
There was no unlawful delegation of legislative power to the commission which issued licenses. The *Page 211 
ordinances precluded the arbitrary exercise of discretion by requiring the licensing body to determine whether "the construction and maintenance of such billboard shall not be offensive to the inhabitants of said village, or detract from the beauty of the surrounding neighborhood."
A decree should be entered in accordance with this opinion. No costs on appeal should be allowed as the question is one of public nature.
BUSHNELL, J., concurred with BUTZEL, J. TOY, J., took no part in this decision. POTTER and SHARPE, JJ., did not sit.